Title: To Thomas Jefferson from Alexander Spotswood, 3 April 1781
From: Spotswood, Alexander
To: Jefferson, Thomas



Sir
Fredercks. April 3d 1781.

Since I came home, I have contracted with a workman For 1200 Catridge Boxes and 1200 Bayonet Belts For the use of the two Legions now raising, each Box to carry 33 Rounds, and to be Fixed, (as well as the belts) in the same manner, as those of the brittish. The price agreed on, is 15s/ hard money or the exchange, For each box and belt. In 1776 the Same workman received From the state, 20s/ For each box alone, and those only half leathered, so that (on the side of the state) this contract is good. Should your Excellency approve of my Conduct, and think it necessary to have any Larger number made for the use of other Troops, I will Contract on the same terms, for any number you may order, and I will not only superintend the workmen and see that they work in propper wood,  but will superintend the receiveing of them, and Refuse such as are not well leathered, and boored propperly. As the workman has not a Sufficient Stock of leather on hand, it will be necessary (in order to enable him to expedite the work) for to advance him a sum of money, on his giveing bond and Security for the faithfull discharge of his contract. As soon as I can be supplyed with money, for the above purpose, and that of recruiting, I will come myself, or send Colo. Taylor down to receive it. I must beg the favor of Yr. Excellency to honor me with a line as soon as possible.
I am with esteem yr Excelly Mt obdt

A Spotswood B G

